    Case: 1:19-cv-07528 Document #: 34 Filed: 01/24/20 Page 1 of 1 PageID #:124




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

                                             )
               US SEC                        )              Case No: 19 C 7528
                                             )
               v.                            )
                                             )              Judge: Thomas M. Durkin
                                             )
               Ashik Desai, et al            )
                                             )

                                            ORDER

Motion hearing held on 1/24/2020. United States’ motion to intervene is granted. [19] United
States’ motion to stay is entered and continued to 2/10/2020 at 9:00 a.m. [18] Status hearing is
set for 2/10/2020 at 9:00 a.m.




Date: 1/24/2020                                     /s/ Thomas M. Durkin
